Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered September 13, 1988, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only argument on appeal is that the IV3 to 4-year prison sentence he received upon the revocation of his probation was harsh and excessive. Given defendant’s use of drugs and alcohol, failure to cooperate in a substance abuse rehabilitation program and conviction of additional crimes while on probation, we cannot say that County Court abused its discretion in sentencing defendant (see, People v Moore, 168 AD2d 739; People v Bushey, 114 AD2d 690, lv denied 67 NY2d . 649).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.